Citation Nr: 1447532	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-24 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to May 18, 2009, for the grant of service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In a November 2013 statement and in the substantive appeal, the Veteran raised the issue of whether there was clear and unmistakable error (CUE) in a January 1970 rating decision that denied service connection for a left knee disability.  That issue is referred to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran seeks entitlement to an effective date prior to May 18, 2009, for the grant of service connection for a left knee disability.  He now claims that he is entitled to an earlier effective date based on CUE in a January 1970 rating decision.  This CUE claim regarding the January 1970 rating decision has not been adjudicated by the Agency or Original Jurisdiction. 

A claim of CUE is a collateral attack on an otherwise final rating decision by VA.  38 U.S.C.A. § 5109 (West 2002); Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994). 

CUE is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  There is a three-pronged test for CUE:  (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort "which, if it had not been made, would have manifestly changed the outcome at the time it was made;" (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).  A breach of duty to assist in development of the claim cannot serve as a basis for claiming CUE.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The claim for earlier effective date for service connection for a left knee disability is inextricably intertwined with the claim for revision based on CUE.  Therefore, the earlier effective date claim must be remanded pending resolution of the CUE claim.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Adjudicate the claim for revision of a January 1970 rating decision that denied service connection for a left knee disability based on CUE.  Notify the Veteran of his appeal rights and that he must perfect an appeal if he desires appellate review of that issue.  Allow the appropriate time for response.

2.  Then, readjudicate the claim for earlier effective date.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



Department of Veterans Affairs


